917 F.2d 62
286 U.S.App.D.C. 348
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.SOLON AUTOMATED SERVICE, INC., Appellant,v.BORGER MANAGEMENT, INC., et al.
No. 90-7036.
United States Court of Appeals, District of Columbia Circuit.
Oct. 30, 1990.

Before WALD, Chief Judge, and MIKVA and RUTH BADER GINSBURG, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs and oral arguments of counsel.  The court is satisfied, after full review of the parties' presentations, that appropriate disposition of the case does not call for a further opinion.  See D.C.Cir.R. 14(c).  For the reasons well-stated by the district court in its Memorandum Opinion, filed January 31, 1990, it is


2
ORDERED and ADJUDGED that the judgment from which this appeal has been taken be affirmed.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.R. 15(b)(2).